Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
This office action is in response to applicant’s communication filed on 09/22/22. Claims 11,12, 14-17 are pending in this application. 
Claim Rejections Under 35 U.S.C. §103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 11, 12 and 14-17 are rejected under 35 U.S.C. §103 as being unpatentable over Han (US 2015/0225848 A1, filed 23-Aug-2013).
Regarding claim 11, Han discloses a substrate processing method of processing a substrate by distributing a processing gas to the inside of a process chamber, the substrate processing method comprising: a time division processing process of processing the substrate in a time a time division processing process of processing the substrate in a time division mode (this office action interprets this to mean that the substrates are rotated as a function of time and space, see para [0085])of changing and distributing the processing gas in the process chamber with time(it takes time to rotate the substrate from one gas chamber to another), using a first gas distribution module distributing the processing gas to a first gas distribution space of the process chamber and a second gas distribution module distributing the processing gas to a second gas distribution space which is adjacent to the first gas distribution space (this office action notes that Han’ structure is functionally identical to applicant’s claimed apparatus, office action notes fig 2 of Han); and
a space division processing process of processing the substrate in a space division mode of distributing different processing gases to spaces of the process chamber(this office action interprets this to mean that the substrates are rotated as a function of time and space, see para [0085]), using the first gas distribution module, the second gas distribution module, and a third gas distribution module, wherein the third gas distribution module distributes the processing gas 140 to a third gas distribution space which differs from each of the first gas distribution space (see fig 2 where 140 rotates from one space to a separate space)and the second gas distribution space (Any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art),
wherein the time division processing process comprises distributing a source gas 140 to the first gas distribution space 130 and the second gas distribution space, distributing a purge gas 160 to the first gas distribution space and the second gas distribution space, and distributing a reactant gas 150 to the first gas distribution space and the second gas distribution space(Any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art),
wherein the space division processing process comprises distributing the source gas to 140 the first gas distribution space, distributing the purge gas 160 to the second gas distribution space, and distributing the reactant gas 150 to the third gas distribution space(Any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art), and
wherein the distributing of the source gas to the first gas distribution space 140 in the space division processing process, the distributing of the purge gas to the second gas distribution space in the space division processing process, and the distributing of the reactant gas to the third gas distribution space in the space division processing process are simultaneously performed (this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change).(Any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art).
Regarding claim 12, Han discloses the substrate processing method of claim 11, further comprising a repetition processing process of alternately repeating (completed rotations)the time division processing process and the space division processing process(see para [0085] disclosing processing speed, which is a function of both time and space, see para [0086] and para [0121] disclosing different speeds).
Regarding claim 14, Han discloses the substrate processing method of claim 11, wherein the distributing of the source gas to the first gas distribution space and the second gas distribution space in the time division processing process is performed by the first gas distribution module distributing the source gas to the first distribution space and simultaneously by the second gas distribution module distributing the source gas to the second gas distribution space(this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change),
the distributing of the purge gas to the first gas distribution space and the second gas distribution space(see fig 2 where each gas space corresponds to different gas sources) in the time division processing process is performed by the first gas distribution module distributing the purge gas to the first distribution space and simultaneously (this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change),(any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art) by the second gas distribution module distributing the purge gas to the second gas distribution space (see fig2 disclosing rotation of wafer platform 3), and
the distributing of the reactant gas to the first gas distribution space and the second gas distribution space in the time division processing process is performed by the first gas distribution module distributing the reactant gas to the first distribution space and simultaneously by the second gas distribution module distributing the reactant gas to the second gas distribution space. (this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change. Any variation in arrangement of spaces or order of gasses or modules is a variation well within one having ordinary skill in the art. See fig2 disclosing rotation of wafer platform 3)
Regarding claim 15, Han discloses the substrate processing method of claim 11, wherein the distributing of the source gas 140 to the first gas distribution space in the space division processing process is performed by the first gas distribution module distributing the source gas to the first distribution space (see fig 2 disclosing the different spaces and gas sources as a function of rotation),
the distributing of the purge gas 160 to the second gas distribution space in the space division processing process is performed by the second gas distribution module distributing the purge gas to the second distribution space(see fig 2 disclosing the different first, -4th spaces  etc.) spaces and gas sources as a function of rotation), and
the distributing of the reactant gas to the third gas distribution space in the space division processing process is performed by the third gas distribution module distributing the reactant gas to the third distribution(see fig 2 disclosing the different first, -4th spaces  etc.).
 (see paras [0118]-[0122] disclosing purging and reactant gas). (this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change)
Regarding claim 16, Han discloses the substrate processing method of claim 15, wherein
the space division processing process further comprises distributing the purge gas to a purge gas distribution space which differs from the first gas distribution space, the third gas distribution space(see paras [0118]-[0122] disclosing purging and reactant gas see para [0085] disclosing processing speed, which is a function of both time and space, see para [0086] and para [0121] disclosing different speeds), and the second gas distribution space, and the distributing of the source gas to the first gas distribution space in the space division processing process(see fig 2 disclosing the different spaces and gas sources as a function of rotation), the distributing of the purge gas to the second gas distribution space in the space division processing process, the distributing of the reactant gas to the third gas distribution space in the space division processing process(see fig 2 disclosing the different spaces and gas sources as a function of rotation), and the distributing of the purge gas to the purge gas distribution space in the space division processing process are simultaneously performed. (see figs 5 and 6 disclosing RG, PG, SG disclosing different spaces). (this office action notes that the substrates align with the gas process spaces and thus, the rotation facilitates a simultaneous change).
Regarding claim 17, Han discloses the substrate processing method of claim 11, wherein the time division processing process comprises: distributing a source gas to a first gas distribution space and a second gas distribution space, which is adjacent to the first gas distribution space after the process of distributing the reactant gas to the first gas distribution space and the second gas distribution space is completed (this office action interprets this to mean that the substrates are rotated as a function of time and space, see para [0085] and that). Any variation in arrangement of spaces or order of gasses is a variation well within one having ordinary skill in the art.

Response to Arguments
Applicants appear to assert that the time and space function of applying a process, reactive or purge gas can somehow be separate functions of time and space. This office action notes that the rotation function of Han disclosed in fig 2. Discloses the shift from one gas source/space to another. Any variation in arrangement would be available to one having ordinary skill in the art. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD CHIN whose telephone number is (571)270-1827. The examiner can normally be reached M-F 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Gauthier can be reached on (571) 270-0373. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDWARD CHIN/Primary Examiner, Art Unit 2813